Citation Nr: 0111474	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of gastrectomy, currently rated 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
March 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) March 2000 rating decision which 
denied a rating in excess of 40 percent for the service-
connected gastrointestinal disability and entitlement to 
TDIU.


REMAND

Effective in November 2000, the law was changed to provide 
that VA shall make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

In this case, service connection is in effect solely for 
post-operative residuals of gastrectomy, currently rated 40 
percent disabling.  

The veteran submitted a claim for TDIU in September 1999, and 
reported that he completed 8 years of grade school and had no 
other education or training.  On that application, he 
indicated that he was a self-employed truck driver from 1987 
to 1991, and that he retired from work because of his 
gastrointestinal disability.

Most recently, a VA gastrointestinal examination was 
performed in October 1999, addressing the nature of symptoms 
associated with the veteran's gastrointestinal disability, 
and diagnosing gastroesophageal reflux disease.  Although the 
examination was performed in conjunction with the examiner's 
review of the claims file, the examination report is 
inadequate for the purpose of rating the veteran's 
gastrectomy residuals in accord with the pertinent rating 
criteria, 38 C.F.R. § 4.111-4.114, Diagnostic Code 7308.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Specifically, the 
available clinical evidence of record documents the presence 
of numerous illnesses, including gastroesophageal reflux 
disease and esophageal spasm, but it is not clear whether any 
of such disorders represent a manifestation of post-
gastrectomy residuals.  

Moreover, the October 1999 VA gastrointestinal examination 
report does not indicate what impact, if any, the veteran's 
service-connected gastrointestinal disability has on his 
employability.  In this regard, it is noted that the veteran 
also suffers from nonservice-connected cardiovascular 
disability.  Accordingly, the Board is of the opinion that 
clarification is necessary with regard to the matter of 
whether the veteran meets the TDIU criteria listed in 
38 C.F.R. § 4.16.  Thus, a thorough VA gastrointestinal 
examination should be performed to determine whether the TDIU 
criteria have been met in this case.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  The RO should obtain from the 
veteran names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated him for his service-connected 
disability since October 1999.  After 
any necessary authorization is 
obtained, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be added to 
the claims file.

3.  The veteran should be afforded 
another VA gastrointestinal examination 
to determine the nature and severity of 
his service-connected gastrectomy 
residuals.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected 
gastrointestinal disability in 
accordance with the pertinent rating 
criteria (38 C.F.R. § 4.111-4.114) 
should be provided the examiner for 
review in conjunction with the 
examination.  All indicated testing 
should be conducted.  The examiner 
should be asked to comment on the 
severity of all manifestations of his 
service-connected gastrointestinal 
disability.  The examiner should be 
asked to provide an opinion as to what 
effect the veteran's service-connected 
gastrointestinal disability has on his 
ability to work.

4.  Thereafter, the RO should again 
review the veteran's TDIU claim, 
including consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


